Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before March 6, 1962, with notice of argument for the April 1962 Term of this court, said appeal to be argued or submitted when reached. If the appellants fail to comply with the condition imposed, the respondents may enter an order dismissing the appeal without notice to the appellants. Concur — Botein, P. J., Valente, Stevens, Eager and Steuer, JJ.